DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 10-11, 13, and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osterweil et al. (US 20060283958) in view of Ohashi (US 20070231603).
Re claim 1, Osterweil et al. teaches a magnetic emulator (FIG. 11 comprising a coil 260 using a core such as 212a wherein a current is passed through the coil and results in a magnetic 
The Examiner has interpreted that given the biasing of the magnetic field, as taught above, it would have been obvious to one of ordinary skill in the art to provide such biasing by a permanent magnet.    One would have been motivated to try a permanent magnet, for the expected benefits/ results, for desired performance of the user/designer and/or field shape, by having domains permanently/ near permanently aligned (as opposed to it not being a permanent magnet which over time the domains could shift from exposure to fields) as the alignment of the domains not all be in the same direction would reduce effectiveness.  The Examiner notes that ferromagnetic materials are materials that are capable/ known for being made into permanent magnets such as via direct contact/ rubbing of via heating to a high temperature to fix the domains, and therefore taking a material known for being used for permanent magnets, and trying a permanent magnet instead, would have produced expected results of aligned domains 
Nonetheless, Ohashi generally teaches the use of a permanent magnets in a similar shape to that of Osterweil (FIG. 8).  FIG. 11 shows the direction of the magnetic flux in the radial direction, and 11b in the circumferential direction.  Ohashi shoes the directionality of the design as extending/ protruding from the cutout portion, and thus is interpreted to extend the field of the conductive wire, similar to the way the ferromagnetic material does in the teachings of Osterweil.
At the time the invention was made, it would have been obvious to combine the teachings.
One would have been motivated to do this as a known means to address a known issue, and thus applying known elements with known methods to produce expected and predictable results (biasing from a permanent magnet).  Even further, one would simply could have been motivated to try this as being obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, with a Reasonable Expectation of Success, due to the recognized problem having a finite amount of predictable/ available solutions with an expectation of success.
As Osterweil teaches that biasing can be contoured to various applications, and the secondary teaching to Ohashi teaches permanent magnet biasing, and thus combining prior art elements according to known methods to yield a predictable results (biased field directing energy in a specific way).  One of ordinary skill in the art would know the biasing effects of ferromagnets and permanent magnets.  
Osterweil teaches biasing and recognizes that applications require different biasing (as discussed above), and permanent magnets can provide varied biasing, and thus the combination is combining known elements (ferromagnet and permanent magnets) according to known methods (Osterweil teaches varied geometries for applications) to produce an expected result (biased magnetic field directing).  
	Re claim 10, the emulator replaces the stripe.
	Re claim 11, a coil has been discussed above.
Re claim 13, a soft magnetic core is an obvious expedient for magnetic field amplification, as known in the art in order to have the coil induce a field it the soft magnetic so that the core and coil fields are additive.
Re claim 15, keypad 161 is interpreted to read on buttons and paragraph [0045] + teaches a processor.
Re claim 16, the limitations shave been discussed above re claim 15 and a battery and display are taught as modules of FIG. 17 and paragraph [0163] and [0132].
Claims 12, 14, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osterweil et al./ Ohashi, as discussed above, in view of Poidomani et al. (US 20070034700).
Re claim 12, the teachings of Osterweil et al. / Ohashi have been discussed above but are silent to a flexible multilayer printed circuit board.
Poidomani et al. teaches a flexible circuit board (paragraph [0031] + and paragraph [0108] +).
At the time the invention was made it would have been obvious to combine the teachings for electrical connectivity using well known and conventional manufacturing methods, for costs, and for flexibility standards.
Re claim 14, the limitations have been discussed above re claims 12 and 13.   
 

Allowable Subject Matter
Claims 3-9 and 35-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance have been discussed in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Re the Applicants argument that the combination renders the prior art to Osterweil inoperable, the Examiner respectfully disagrees. The primary ref to Osterweil teaches various geometry and biasing for varied applications, and the secondary reference to Ohashi teaches a second reference for biasing.  While the Applicant argues that the combination is inoperable, the Examiner notes that the secondary references provide a motivation for biasing in a particular way.  The Examiner is not relying on the purported combination as set forth by the Applicant which seems to require a permanent magnet surrounding the emulator.  The secondary references are provided for a motivation for biasing in a particular way with a permanent magnet.  While the Applicant appears to be arguing that substituting ferromagnets with a permanent magnet could possibly case an increase in current in order to have the same magnetic flux in the gap, and while there is not specific evidence provided that such a combination (substitution) is inoperable, the Examiner notes that the secondary reference is not being used as a direct swap/ replacement, but instead is providing a different (known) way of biasing, and the primary reference already suggests different biasing as its disclosed as not being bound by a specific ferromagnetic material or specific geometry and can vary based on an application.  As the secondary reference to Ohashi teaches permanent magnet biasing, one would have been motivated to combine to use known elements to provide an expected results via combining according to known methods (Osterweils geometry, materials, etc.).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
As Osterweil is a coil/wire emulator and Applicant states that the reference is motivated to reduce currents to generate readable fields (US 3968465 to Fukui), Fukui is interesting as it has an inductor, (device with inductance). The coil in Osterweil has inductance. Fukui shows that introducing small permanent magnets in the inductor biases the field such that the inductance is increased. If the inductance is increased, then to maintain a given flux in a coil, the current could be reduced. 
US 4096581 teaches a magnetic field generator with bubble memory wherein the chip in Figs. 1-2 uses coils (Fig. 3) and permanent magnets 11 to bias, with the motivation is to generate a uniform field (i.e. to field shape for emission).
JP 2807352 to Kageyama discloses permanent magnets 21 that are positioned beside coils 29/30 in order to emit fields at lower power (though this is a magnetic disk writer)
. 
.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887